Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below
Claim status: claims 1-25 are pending in this Office Action.  

DETAILED ACTION
Response to Arguments

Prior Art Reiection: 
The applicant disqualified the prior Saxton on claim 2 have been fully considered but they are deemed persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 6-15, 17-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Syed (20140185466)

NOTE: the citation of Syed rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).

Regarding to claim 1:
Syed discloses A method comprising:
receiving, by a computing device, a fragment of a content asset, wherein the fragment comprises first information indicating a generation time of the fragment and second information indicating a time associated with a region of the content asset (See the structure of content fragment 18 in Fig. 1B and Fig 2A-2C comprise time duration 22, a time stamp 28. [0044] a pre-defined time duration 22. [0024] an encoder to process/condition a single source video. [0046] the encoder 14 can be configured for encoding the data stream with a Coordinated Universal Time (CUT) or Universal Time Coordinated (UTC) stamp 28 indicative of a time the encoder 14 conditions the data stream … CUT/UTC is a time standard based upon the international atomic clock  [0062] the segmentation signaling structure of each packet [0067] a number of packets in two or more transport streams having a common time stamp. Note: encoder process data stream (comprise fragments) is receiving, by a computing device, a fragment of a content asset; the time stamp 28 (a time that encoder processed data stream) is a generation time of the fragment; time duration 22 (inserted 2 seconds on each fragment) is second information indicating a time associated with a region of the content asset – see fig 2A and [0049] a first data entry can be inserted in a first IDR frame representing a Fragment 1. The first data entry can comprise an identification of time stamp 28, the fragment's duration 22 (two seconds). Spec [0025] regions (called “Periods” … similar-duration ordered content fragments).
causing, by the computing device, based at least on the second information, time alignment of the region of the content asset ([0057] facilitate downstream devices to perform the segmenting the data streams based on … duration of each segment to ensure that one or more frames are aligned across each of the multi-bit rate streams within a channel grouping

Regarding to claim 2:
The method of claim 1, wherein the computing device comprises a content packager, and wherein causing time alignment of the region of the content asset comprises causing time alignment of the region of the content asset between the content packager and at least one other content packager (Syed, [0022] the terms "system," "component," … a computer-related entity. Fig. 5 [0057] the monitoring component 500 can be configured to generate one or more metrics based upon the monitoring and/or analysis of the one or more data streams. Information that is extracted from such analysis can be provided for use on one or more upstream components 514. Fig. 7, 708. [0067] the first similarity metric can be indicative of alignment of a segmentation signaling structure of a first data stream and a segmentation signaling structure of a second data stream …  the first similarity metric can comprise a metric indicative of a number of packets in two or more transport streams having a common time stamp. [0062] the segmentation signaling structure of each packet. Note: Components (computers) 500 and 514 are content packagers)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Syed in various embodiments to further implement receiving, by a computing device, a fragment of a content asset, wherein the fragment comprises first information indicating a generation time of the fragment and second information indicating a time associated with a region of the content asset, causing, by the computing device, based at least on the second information, time alignment of the region of the content asset. One would be motivated to do so because in order to improve better system and method to serve to explain embodiments and principles of the methods and system (Syed,, [0008]).

Regarding to claim 3:
The method of claim 1, wherein the second information indicates a time of an event associated with a beginning of the region of the content asset (Syed, Fig. 6, [0048] Fig. 2A … the data stream can be represented by a series of letters (I, P, and B), each of which signifies a frame in an exemplary data stream [0049] teceive the conditioned data stream (comprise the fragment's duration 22) … construct the appropriate content fragments 18 for distribution to an end user … the construction of each of the content fragments 18 from the conditioned data stream. [0001] Data streaming, such as media streaming … the streaming of audio and video files Note: construct fragments (comprise the fragment's duration 22) to delivery data stream to user disclose a beginning of the region of the content asset. Also see [0058] the encoder 14 can receive the data stream from one or more data sources 12 and can process/condition the data stream )
Regarding to claim 4:
The method of claim 3, wherein the event comprises one or more of: a startup time of an encoder of the content asset, an advertising marker, or a marker indicating a program or chapter of the content asset ([0024] an encoder to process/condition a single source video. [0046] the encoder 14 can be configured for encoding the data stream with a Coordinated Universal Time (CUT) or Universal Time Coordinated (UTC) stamp 28 indicative of a time the encoder 14 conditions the data stream … CUT/UTC is a time standard based upon the international atomic clock  [0062] the segmentation signaling structure of each packet)
Regarding to claim 6:
The method of claim 1, wherein at least one of the first information or the second information comprises a network time protocol time stamp (Syed, [0058] time stamps can be used such as network time protocol (NTP))
Regarding to claim 7:
The method of claim 1, further comprising sending, to a user device, the fragment ([0049] a downstream device such as the fragmentor 16 can receive the conditioned data stream and construct the appropriate content fragments 18 for
Regarding to claim 8:
The method of claim 1, further comprising:
causing, based at least on the second information, an association of the fragment with the region of the content asset ([0057] facilitate downstream devices to perform the segmenting … duration of each segment to ensure that one or more frames are aligned across each of the multi-bit rate streams within a channel grouping); and
packaging, based on the association of the fragment with the region, the fragment for delivery to one or more user devices ([0057] facilitate downstream devices to perform the segmenting … duration of each segment to ensure that one or more frames are aligned across each of the multi-bit rate streams within a channel grouping. [0049] a downstream device such as the fragmentor 16 can receive the conditioned data stream and construct the appropriate content fragments 18 for
Regarding to claim 9:
The method of claim 1, wherein the content asset comprises at least one of linear content, non-linear content, a video stream, an audio stream, a movie, a television program, data, or information ([0024] dynamic streaming and/or other processes of efficiently delivering streaming video to users.)
Regarding to claim 10:
The method of claim 1, wherein receiving the fragment comprises receiving, from a transcoder, the fragment ([0052] the encoded data stream can be received by the fragmentor 16 to fragment the data stream … (e.g., time code 26) encoded onto the data stream by the encoder 14)

Regarding to claim 11:
The method of claim 10, wherein receiving the fragment comprises receiving the fragment via a multiple bitrate multicast transmission ([0056] receiving and/or analyzing one or more data streams … monitor and/or analyze one or more data stream such as multi-bit rate adaptive transport stream multicasts)
Regarding to claim 12, 19:
[Rejection rationale for claim 1 is applicable].

Regarding to claim 13, 20 :
[Rejection rationale for claim 2 is applicable].

Regarding to claim 14, 21:
[Rejection rationale for claim 3 is applicable].

Regarding to claim 15, 22:
[Rejection rationale for claim 4 is applicable].

Regarding to claim 17, 24:
[Rejection rationale for claim 6 is applicable].

Regarding to claim 18, 25:
[Rejection rationale for claim 9 is applicable].

Claims 5, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Syed (20140185466) in view of Travis (US20070067707). 
Regarding to claim 5:
Syed teaches The method of claim 1, 
Syed does not explicitly disclose further comprising determining, based on the second information, a unique region identifier associated with the region
Travis teaches further comprising determining, based on the second information, a unique region identifier associated with the region (Travis, [0030] captured annotating data stream … to form an annotating data stream … a header of the annotating data input (e.g., on display, whiteboard, or audio source) is associated with a globally unique identifier (GUID) identifying a media type. [0043] Annotating data is received … annotating data stream is organized including the annotating data synchronized with the media data stream based on the identified time period at 508. [0029] The media data stream 304 is rendered as one or more segments or frames 304-1, 304-2, to 304-N … Each annotating data stream (e.g., first annotating data stream 302, having segments 302-1 to 302-M, and second annotating data stream 306, having segments 306-1 to 306-O), being organized in one or more segments, includes annotating data and the time stamp or time period associated with a corresponding segment of the media data stream)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Travis and apply them on the teachings of Syed to further implement determining, based on the second information, a unique region identifier associated with the region.  One would be motivated to do so because in order to improve better system and method to provide captured annotating data stream to form an annotating data stream, a header of the annotating data input (e.g., on display, whiteboard, or audio source) is associated with a globally unique identifier (GUID) identifying a media type (Travis [0030])
Regarding to claim 16, 23:
[Rejection rationale for claim 5 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449    
                /VIVEK SRIVASTAVA/                Supervisory Patent Examiner, Art Unit 2449